June 16,   1952


Hon. H. D. Dodgen             Opinion No. V-1464
Exeautive Secretary
Game and Fish Commission      Re:    Authority of the Gsme
Austin, Texas                        and Fish Commission to
                                     contraot for the removal
                                     of.rough fish from pub-
                                     110 fresh waters in
                                     counties where commercial
Dear Sir:                            fishing is prohibited.
            Your request for an opinion reads 8s follows:
          "The Game and Fish Commission has had a
     number of requests for permits to take rough
     fish, a8 provided by the Acts of the 51st Leg-
     islature, 1949, Re lar Session, Chapter 422,
     page 783, H. B. a0r, and a number of such re-
     quests for permits have been granted and are
     now in active operation.
         "Some of the requests above referred to
    are for permits to allow operations in the
    area affected by an Act of the 52nd Legisla-
    ture, 1951, chapter 297, page 469, B. B. 44.
         "Inasmuch as the latter act makes no ex-
    ception for the taking of rough fish, under
    permits granted by the Gsme and Fish Commis-
    sion, we respectfully request your opinion as
    to whether the Game and Fish Commission is
    within its authority in granting permits pro-
    vided for in the countles affected by said
    Ii.B. 44, Acts of the 52nd Legislature."
          House Bill 44, Acts 52nd Deg., 1951, ch. 297,
p. 469, reads, in Dart, as follows:
         "Section 1 . It shall be unlawful for any
     person,firm, or corporation, to take or catch,
    or attempt to take or catah any fish from the
    fresh public waters of Ralnes, Wood, Van Zandt,
    Henderson, Rusk, Cherokee, Racogdoches, Houston,
    San Augustine, Angellna, Sablne, Tyler, Jefferson,
Hon. H. D. Dodgen, page 2 (V-1464)


     Orange and Smith Counties by the use of seines
     or nets of any kind, or by any other means than
     the ordinary pole, hook and line, or common trot
     line or throw line, or artificial baits such as
     are commonly used in bait casting and fly fish-
     ing; . . .
         "Sec. 2. It shall be unlawful for any
    person, firm, or corporation to sell, offer for
    sale, or possess for the purpose of sale any
    fish caught or taken from the fresh public waters
    of Raines, Wood, Van Zandt, Henderson, Rusk,
    Cherokee, Nacogdoches, Houston, San Augustine,
    Angelina, Sabine, Tyler, Jefferson, Orange and
    Smith Counties."
          Thus, It may be seen that H. B. 44 is a local
game law which prohibits commercial fishing in certain
enumerated counties. Further, it should be noted that
the act makes no reference to any particular type of fish.
          House Bill 806, Acts 51st Deg., R. S. 1949,    ch.
422, p. 783, provides in Dart:
         "Section 1. The Game, Fish and Oyster Com-
    mission is authorized to take rough fish and
    turtles from any of the public fresh waters of
    this State by means of crews operated by the
    Commission or contracts entered into vith in-
    dividuals, through the use of seines or nets
    or other devices and under such rules and reg-
    ulations and contracts a8 it shall prescribe
    when said Commission shall find that rough fish
    or turtles exist in any such waters in numbers
    detrimental to the propagation and preserva-
    tion of game fish.
         It
          . . .
          "Sec. 4. Any contractor who is by his
     contract authorized to use in waters of this
     State seines or nets or other devices which he
     would not be authorized to use in such waters
     except for said contract, or any contractor
     who Is by his contract authorized to take rough
     fish from waters from which he would not be per-
     mitted to take any fish for sale except for said
     contract, and who retains or sells any fish,
     other than those rough fish specified in his con-
     tract, in violation of the law applying to the
Hon. II.D. Dodgen, page 3’(~-1464)


     waters In which he is operating, shall be
     deemed gull.tyof a breadh of his contract
     under the provisions of this Act, and shall
     be deeme,dguilty of a misdemeanor and pun-
     ished in accordance with the law or lava
     applyiag;,to.thewaters in whlch'he Is fish-
     1%.
          'get'.5:. Rough fish and turties re-
     moved under the provisions of this Act may
     be sold. Roughfish and turtles taken by
     Commission operated crews may be used for
     feed-for hatchery fishes and all surplus
     thereof shall be sold by said Commission
     at the highest pr'iceobtainable. . . .
          "see. 6. 'Rough fish' as used in this
     Act shall include those frish-water fishes
     having no sporting value, the predatory, bony
     or rough-fleshed species, or any spedles of
     fish whose numbers should be controlled in
     order to protect and encourage game fish;
     provided, however, that the term 'rough fish!
     shall noteinclude black,bass, white bass,
     crappie, bream, sunfish, channel catfish or
     yellov.catfish, which'areh for the purposes
     of this Act, 'game fish.'
         ,The above quoted provisions demonstrate that
H. B. 006 was enacted for the specifia purpose of au-
thorizing the'Game and Fish Commission to provide for
the removal of "rough fish" and turtles from the public
fresh waters of Texas. The act defines "rough fish" as
any species of predatory fish which must be controlled
in orderto protect and,encourage the propagation of
game fish. In the interests of conservation, the Commis-
sion may remove or contract to remove turtles and certain
species of predatory fish from waters inhabited by game
fish. It is further provided that these fish may be sold
and also that they may be caught with nets and seines.
          Both of these laws are conservation measures.
One is designed to clear from public fresh waters the
predatory creatures which prey upon game fish. The other
prohibits in certain counties the removal of any tgpe of
fish on a commercial basis. The apparent conflict between
the two statutes Is found in their respective provisions
conoerning the sale of fish and the use of nets and seines.
Hon. H. D. Dodgen, page 4 (V-1.464)


II.B. 44,,the more recent enaotment, prohibits this,and
it makes no specific exception in the case of "rough fish."
          Repeals by implication are not favored by law.
It is a well established rule of statutory construction
that where there is a oonflict between a specific statute
and one of a more general nature, the specific statute
more clearly evidences the Intention of the Legislature
and therefore 1s oonfrolling, regardless of the time at
which either was enacted. In other voras, the general
statute is applicable to all cases except the one covered
by the specific enactment. Sam Bassett Lbr. Co. v. Cm
of Houston, 145 Tex. 492, 198 S.W.2d 07 ( 94 )
v. Pecos R. Co., 138 Tex. 18, 156 S.W.2: 2610't&4-
Townsend v. Terrell, I6 S.U.2d '1063 (Tex. Comm. App. 1929).
          This rule may be applied to harmonize the two
statutes under consideration here so that they may be
enforced Independently and without coaflict. H. B. 806
was enacted for one specific purpose, I. e., to extermi-
nate certain types of predatory fish and turtles. In
order to carry out this program, the Game and Fish Com-
misslon Is authorited to use its own personnel to remove
these fish or to contraat with private individuals to do
     The act specifically authorizes the sale of the fish
iid the use of nets and seines to catoh them. It is seen
from Section 4 of H. B. 806 that the statute contemplates
the making of contracts for the removal of "rough flshn
from waters where suoh fishing would otherwise be unlaw-
ful. On the other hand, B. B. 44 merely prohibits com-
mercial fishing in several counties. It Is not directed
at any particular type of fish, and it Is a special law
only in the sense that it applies to certain enumerated
counties. It Is our opinion that the specific provi-
sions of H. B. 806 prevail over the more general terms
of H. B. 44, and therefore that the Game and Fish Commis-
sion may contract for the removal of "rough fish" and
turtles in the counties in which commercial fishing IS
prohibited by Ii.B. 44.
-   .
        Hon. H. D. Dodgen, page 5 (V-1464)


                                 SUMMARY

                  H. B. 806, Acts 51st Leg., R. S. 1949,
             ch. 422, p; 783, authorizes the Game and
             Fish Commission to remove or contract to re-
             move "rough fish," as defined in the P.ct,
             from the public fresh waters of counties In
             which commercial fishing is prohibited by
             H. B. 44, Aots 52nd Leg., 1951, ch. 297,
             p. 469.
        APPROVED:                     Yours very truly,
        Ned McDaniel                    PRICE DANIEL
        State Affairs Division        Attorney General
        Mary K. Wall
        Reviewing Assistant
                                      By   &i-S?          k-w-4     \
                                           Calvin B. Garwood, Jr.
        Charles D. Mathews                 Assistant
        First Assistant
        CBG/rt